Citation Nr: 1621144	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1997 to December 1997, from January 2002 to November 2002, and from February 2003 to January 2004. He had additional periods of inactive duty with the Army National Guard. He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Anchorage, Alaska, Regional Office (RO) which denied service connection for breathing issues. In May 2015, the Board remanded the issue to the RO for additional action. In August 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of entitlement to service connection for a respiratory disorder and for sinusitis have been raised by the record in a June 2011 report of H. Gibbs, Ph.D., M.P.H., but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Remand is necessary for a new VA examination as the current examination is defective. In his opinion, the examiner did not address the Veteran's diagnosis of pulmonary fibrosis. Further, the examiner diagnosed the Veteran with an undiagnosed illness, but also stated that he could not state that the Veteran had any abnormal lung condition due to environmental hazards in Southwest Asia at the 

time of examination. The Veteran has not been afforded a VA Gulf War Undiagnosed Illness examination. Therefore, further examination is necessary.

Additional development is also needed to obtain records. 

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed pulmonary disorder that is not already in VA's possession. Specifically request authorization to obtain:

*Examination reports or records generated in preparation of the June 2011 Report of Dr. Gibb and the January 2012 Supplemental Report of A. Carson, M.D.

*Treatment records from two private physicians, who the Veteran stated at his August 2015 hearing had provided him with treatment.

2.  Ascertain if the Veteran is enrolled in the Qarmat Ali Registry. ((See June 2012 notice of disagreement (NOD)).

3.  Return the file to the VA examiner who conducted the January 2011 VA medical examination, and provided the February 2011 and May 2011 opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA pulmonary examination to obtain an opinion as to the 


nature and etiology of his lung disorder. All indicated tests and studies should be accomplished and the findings reported in detail. The examiner should expressly state whether the Veteran has a diagnosable pulmonary disorder. If the Veteran does not have a diagnosable pulmonary disorder, the examiner should expressly state whether his lung disorder is the result of an undiagnosed illness associated with his service in Southwest Asia.

If necessary, schedule the Veteran for a Gulf War Undiagnosed Illness examination under VA protocols. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

*August 2010 VA Gulf War registry examination report stating that the Veteran had an abnormal chest X-ray that showed pleural thickening and stating that he does not have an unexplained illness.

*January 2011 VA examination report and February 2011 opinion stating that: 



--the Veteran had a productive cough and wheezing,

--a chest X-ray showed clear lungs and pulmonary function test results were within normal limits,
 
--"the Veteran's condition of 'Breathing issues due to environmental hazard in Southwest Asia' is an undiagnosed illness (condition)," and

--the examiner could not "state that [the Veteran] has any abnormal lung condition due to environmental hazards exposures in Southwest Asia at this time."

*February 2011 private treatment record diagnosing pulmonary fibrosis.

*May 2011 VA examination addendum stating that it is "less likely as not that this Veteran currently has respiratory issues due to his exposures in Southwest Asia" and stating that the Veteran's medical history suggests that is pulmonary disorder is due to anxiety or stress-induced shortness of breath.

*June 2011 report of Dr. Gibb providing background on chemical exposure at Qarmat Ali and stating that the Veteran has upper and lower respiratory illness due to exposure to sodium dichromate at Qarmat Ali.

*June 2012 NOD stating that the Veteran has a diagnosis of pulmonary fibrosis.

*August 2015 hearing transcript where the Veteran stated that he has had a breathing machine and albuterol inhaler prescribed to help with his breathing since 2003 and describing his symptoms of shortness of breath, primarily on the left side.

4.  If the examiner determines that the Veteran's pulmonary disorder is a result of undiagnosed illness associated with service in Southwest Asia, schedule the Veteran for a VA Gulf War Undiagnosed Illness examination.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).






